DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 16/438,301 filed on June 11, 2019, presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1, 14, and 20 recite  -- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 1, lines 7-8 and 9-10 each recite, “the deployment of the package.” However, no “deployment of the package” is previously recited and it is unclear what this refers to, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted these limitations as meaning -- the [[deployment of the]] package to be deployed --.

	With respect to claim 12, line 2 recites, “the deployment of the package.” However, no “deployment of the package” is previously recited and it is unclear what this refers to, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted this limitation as meaning -- the [[deployment of the]] package to be deployed --.

With respect to claim 13, lines 7 and 8-9 each recite, “the deployment of the package.” However, no “deployment of the package” is previously recited and it is unclear what this refers to, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted these limitations as meaning -- the [[deployment of the]] package to be deployed --.

	With respect to claim 14, lines 10-11 and 12-13 each recite, “the deployment of the package.” However, no “deployment of the package” is previously recited and it is unclear what this refers to, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted these limitations as meaning -- the [[deployment of the]] package to be deployed --.

	With respect to claim 20, lines 9 and 10-11 each recite, “the deployment of the package.” However, no “deployment of the package” is previously recited and it is unclear what this refers to, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted these limitations as meaning -- the [[deployment of the]] package to be deployed --.

	With respect to claims 2-13, each inherits the 35 USC 112(b) deficiency of claim 1 identified above.

	With respect to claims 15-19, each inherits the 35 USC 112(b) deficiency of claim 14 identified above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xinglong et al. (20130173744 -- hereinafter Xinglong).

	With respect to claim 1, Xinglong discloses A method, performed by an overlay optimizer on a client terminal that includes a write filter, for installing, updating or reconfiguring an application without disabling the write filter (e.g., Figs. 2-5), the method comprising: 	
	receiving a session start request that indicates that a package is to be deployed on the client terminal to install, update or reconfigure an application (e.g., Fig. 1-5, along with associated text, e.g., [0024], As an example, the I/O operations 124 may include disk write or disk read I/O Request Packets (IRPs) [package]; [0021], To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may ; 
	in response to the session start request, creating a session overlay in an overlay cache (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes to local, volatile RAM known as an overlay cache [creating a session overlay in an overlay cache]; see also [0027]-[0028] and [0040]-[0041].); 
	analyzing I/O requests to determine whether the I/O requests pertain to the deployment of the package (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes [analyzing I/O requests to determine whether the I/O requests pertain to the deployment of the package] to local, volatile RAM known as an overlay cache; [0033], Step 206 represents processing an I/O operation directed to local storage media, such as a disk, from an application; see also [0027]-[0028] and [0040]-[0041]); 
	for each of a plurality of I/O requests that are determined to pertain to the deployment of the package, redirecting the I/O request to the overlay cache (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes to local, volatile RAM known as an overlay cache; see also [0027]-[0028] and [0040]-[0041].; 
	after receiving a session stop request, accessing artifacts that have been stored in the overlay cache as a result of redirecting each of the plurality of I/O requests (e.g., Figs. 1-5 ; and 
	causing the artifacts to be copied to an overlay of the write filter and then causing the artifacts to be committed by the write filter (e.g., Figs. 1-5 and associated text, e.g., [0033-35], Step 208 illustrates the redirection of the I/O operation to the overlay media via the storage service.... A user may issue a commit command that stores the data (e.g., flushes all write operations) to a protected volume on the overlay-protected storage media; see also [0015], If the write operations are to be committed, the I/O filter driver instructs the storage service to return the write operations of which the I/O filter driver applies to the local storage media; see also  [0021] When, for instance, the write operations are to be committed to a disk 118, the filter driver 108 may request the data corresponding to the write operations from the storage service 102 and write the data to the protected volumes. Alternatively, the filter driver 108 may retrieve the data from overlay cache 120 prior to being transferred to the overlay media 104.... To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart.).

	With respect to claim 4, Xinglong also discloses wherein the overlay optimizer creates the session overlay by creating a dummy file in the overlay cache (e.g., Figs. 1-5 and associated text, e.g., [0027], the filter driver 110 may use local I/O system services and kernel-mode drivers to store the data in a (cached) version of the file and/or the protected volume. For example, the filter driver 110 may write the data to a logical or virtual file copy embodying a physical version of the file on the disk 128, but at a later/current point-in-time (i.e., updated). Such a file copy may include extents comprising the written data and logical or virtual extents (e.g., placeholders such as pointers, references and/or the like) [creating a dummy file in the overlay cache] representing unchanged physical extents of the file on the disk. The filter driver 110 may store the file copy on an overlay cache 130; see also [0022].).

	With respect to claim 5, Xinglong also discloses wherein creating the dummy file includes setting a size of the dummy file to match an expected overlay size of the package (e.g., Figs. 1-5 and associated text, e.g., [0022], These extents may comprise changed data blocks made by the program 112 while updating/installing the other programs, modifying the system settings and/or the like. Generally, the extent information may include various file system, volume and/or storage media (i.e., the disk 118) metadata and/or file offset mapping information. For each file, the file offset mapping information indicates a value representing an offset of an extent (e.g., a contiguous area of memory that comprises data for a file) [setting a size of the dummy file to match an expected overlay size of the package].).

	With respect to claim 6, Xinglong also discloses wherein, for at least some of the plurality of I/O requests, redirecting the I/O request to the overlay cache includes reducing the size of the dummy file by an amount that is based on a size of an artifact that the I/O request will create in the session overlay (e.g., Figs. 1-5 and associated text, e.g., [0040-41], determines whether an event triggering a data transfer is observed. An example event includes an embedded device/system shutdown. Another example event includes a size limit of the overlay cache being exceeded.... flushing the cached data corresponding to the write operations to the overlay media.; see also [0022] and [0027].).

	With respect to claim 7, Xinglong also discloses in response to the session stop request, ceasing the analysis of the I/O requests (e.g., Figs. 1-5 and associated text, e.g., [0040], Step 406 determines whether an event triggering a data transfer is observed. An example event includes an embedded device/system shutdown [in response to the session stop request, ceasing the analysis of the I/O requests]; see also [0021], To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart).

	With respect to claim 8, Xinglong also discloses wherein causing the artifacts to be copied to the overlay comprises creating I/O requests that cause the write filter to write the artifacts to the overlay (e.g., Figs. 1-5 and associated text, e.g., [0021], When, for instance, the write operations are to be committed to a disk 118, the filter driver 108 may request the data corresponding to the write operations from the storage service 102 and write the data to the protected volumes. Alternatively, the filter driver 108 may retrieve the data from overlay cache .

	With respect to claim 10, Xinglong also discloses wherein the artifacts are accessed, copied to the overlay and then committed immediately in response to the session stop request (e.g., Figs. 1-5 and associated text, e.g., [0021] When, for instance, the write operations are to be committed to a disk 118, the filter driver 108 may request the data corresponding to the write operations from the storage service 102 and write the data to the protected volumes. Alternatively, the filter driver 108 may retrieve the data from overlay cache 120 prior to being transferred to the overlay media 104.... To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart; see also [0015] and [0033-35].).

	With respect to claim 11, Xinglong also discloses  wherein the artifacts are accessed, copied to the overlay and then committed at a next reboot of the client terminal (e.g., Figs. 1-5 and associated text, e.g., [0033-35], Step 208 illustrates the redirection of the I/O operation to the overlay media via the storage service.... A user may issue a commit command that stores the data (e.g., flushes all write operations) to a protected volume on the overlay-protected storage media; see also [0015], If the write operations are to be committed, the I/O filter driver instructs the storage service to return the write operations of which the I/O filter driver applies to the local storage media; see also  [0021] When, for instance, the write operations are to be committed to a disk 118, the filter driver 108 may request the data corresponding to the write operations from  the filter driver 108 may retrieve the data from overlay cache 120 prior to being transferred to the overlay media 104.... To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart.).

	With respect to claim 12, Xinglong also discloses wherein determining whether the I/O requests pertain to the deployment of the package comprises determining whether the I/O requests are associated with an agent (e.g., Figs. 1-5 and associated text, e.g. [0020] When a program 112 (e.g., an operating system component or a user-mode application) [agent] initiates input/output operations 114 targeted for overlay-protected volumes on local and/or network storage media, instead of being processed by the underlying input/output driver (e.g., a file system driver, a disk driver and/or the like), the input/output operations 114 may be intercepted by the filter driver 108 and redirected to the overlay media 104.).

	With respect to claim 20, Xinglong discloses One or more computer storage media storing computer executable instructions which when executed on a client terminal that includes a write filter implement an overlay optimizer that is configured to perform a method for installing, updating or reconfiguring an application without disabling the write filter (e.g., Figs. 1-5 and associated text, e.g., claim 17, One or more computer-readable media having computer-executable instructions, which when executed perform steps.), the method comprising: 
	receiving a session start request that indicates that a package is to be deployed on the client terminal to install, update or reconfigure an application (e.g., Fig. 1-5, along with associated text, e.g., [0024], As an example, the I/O operations 124 may include disk write or disk read I/O Request Packets (IRPs) [package]; [0021], To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart; [0022], These extents may comprise changed data blocks made by the program 112 while updating/installing the other programs, modifying the system settings and/or the like; see also [0032] and [0034].); 
	in response to the session start request, creating a session overlay in an overlay cache  (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes to local, volatile RAM known as an overlay cache [creating a session overlay in an overlay cache]; see also [0027]-[0028] and [0040]-[0041].); 
	after receiving the session start request, commencing an analysis of I/O requests to determine whether the I/O requests pertain to the deployment of the package (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes [analyzing I/O requests to determine whether the I/O requests pertain to the deployment of the package] to local, volatile RAM known as an overlay cache; [0033], Step 206 represents processing an I/O operation directed to local storage media, such as a disk, from an application; see also [0027]-[0028] and [0040]-[0041].); 
	for each of a plurality of I/O requests that are determined to pertain to the deployment of the package, redirecting the I/O request to the overlay cache to thereby cause an artifact that is a target of the I/O request to be stored in the session overlay (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes to local, volatile RAM known as an overlay cache; see also [0027]-[0028] and [0040]-[0041].); 
	receiving a session stop request (e.g., Figs. 1-5 and associated text, e.g., [0021] the filter driver 108 may retrieve the data from overlay cache 120 prior to being transferred to the overlay media 104 [accessing artifacts that have been stored in the overlay cache as a result of redirecting each of the plurality of I/O requests]....To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart [a session stop request].); 
	in response to the session stop request, ceasing the analysis (Id., particularly, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart [in response to the session stop request, ceasing the analysis]); 
	after receiving the session stop request, causing each artifact that is stored in the session overlay to be stored in an overlay of the write filter (e.g., Figs. 1-5 and associated text, e.g., [0033-35], Step 208 illustrates the redirection of the I/O operation to the overlay media via the storage service.... A user may issue a commit command that stores the data (e.g., flushes all write operations) to a protected volume on the overlay-protected storage media; see also ; and 
	causing the write filter to commit each artifact (Id., particularly, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xinglong in view of Ou-Yang et al. (20190340083 – hereinafter Ou-Yang).

With respect to claim 2, Xinglong does not appear to explicitly disclose wherein the session start request identifies an expected overlay size of the package, and wherein the overlay optimizer creates the session overlay based on the expected overlay size. However, this is taught in analogous art Ou-Yang (e.g., Fig 4 and associated text, e.g., [0073], the write filter may increase the available space for the overlay. The maximum size of the overlay may be allowed to grow to the size of the disk file, if space is available.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xinglong with the invention of Ou-Yang because it addresses the problem “If the size of the overlay approaches or complete [sic] uses the maximum overlay size...the computing device may ... manifest errors,” as suggested by Ou-Yang (see [0013]).  

With respect to claim 3, Ou-Yang further discloses wherein the overlay optimizer creates the session overlay when the expected overlay size exceeds an amount of free space available in the overlay  (e.g., Fig 4 and associated text, e.g., [0073], the write filter may increase the available space for the overlay. The maximum size of the overlay may be allowed to grow to the size of the disk file, if space is available [creates the session overlay when the expected overlay size exceeds an amount of free space available in the overlay].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xinglong with the invention of Ou-Yang for the same reason set forth above with respect to claim 2.

With respect to claim 9, Xinglong does not appear to explicitly disclose wherein the plurality of I/O requests include at least one I/O request that deletes a particular artifact, the method further comprising: maintaining a delete entry in a log, the delete entry identifying the particular artifact; after receiving the session stop request, creating an I/O request to cause the particular artifact to be deleted and then committing the delete.  However, this is taught in analogous art, Ou-Yang (e.g., [0006], Each time that a write attempt is redirected to the overlay, the disk sectors that would be modified are copied to the overlay. When the file system erases or deletes files that do not exist on the protected volume, unneeded clusters may be removed from the overlay and the freed resources returned to the available pool; [0009] In one embodiment, a log is maintained where the mapping to the overlay is saved as an index of translations between the original writes to the protected volume and the corresponding redirects to the overlay area. By maintaining and persisting this log, the log may be used to restore the mappings to the overlay area, allowing for the system to revert to the state defined by the information in the overlay area; see also [0012].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xinglong with the invention of Ou-Yang because it provides an effective mechanism to rollback to a known good state which is helpful if problems are encountered.

	With respect to claim 13, Xinglong also discloses receiving a second session start request that indicates that a second package is to be deployed on the client terminal to install, update or reconfigure an application e.g., Fig. 1-5, along with associated text, e.g., [0024], As an example, the I/O operations 124 may include disk write or disk read I/O Request installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart; [0022], These extents may comprise changed data blocks made by the program 112 while updating/installing the other programs, modifying the system settings and/or the like; see also [0032] and [0034].); [determining that an expected overlay size of the second package is less than an amount of free space available in the overlay]; analyzing I/O requests received after the second session start request to determine whether the I/O requests pertain to the deployment of the second package  (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes [analyzing I/O requests to determine whether the I/O requests pertain to the deployment of the package] to local, volatile RAM known as an overlay cache; [0033], Step 206 represents processing an I/O operation directed to local storage media, such as a disk, from an application; see also [0027]-[0028] and [0040]-[0041]); for each of a second plurality of I/O requests that are determined to pertain to the deployment of the second package, maintaining a [log of artifacts] that are targeted by the second plurality of I/O requests (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes to local, volatile RAM known as an overlay cache; see also [0027]-[0028] and [0040]-[0041].); in response to a second session stop request, employing [the log] to cause the write filter to commit each of the artifacts (e.g., Figs. 1-5 and associated text, e.g., [0033-35], Step 208 illustrates the redirection of the I/O operation to the overlay media via the storage service.... A user may issue a commit command that stores the data (e.g., flushes all write operations) to a protected volume on the .
	Xinglong does not appear to explicitly disclose determining that an expected overlay size of the second package is less than an amount of free space available in the overlay, log of artifacts, or the log.  However, this is taught in analogous art, Ou-Yang (e.g., Fig 4 and associated text, e.g., [0073], the write filter may increase the available space for the overlay. The maximum size of the overlay may be allowed to grow to the size of the disk file, if space is available; [0006], Each time that a write attempt is redirected to the overlay, the disk sectors that would be modified are copied to the overlay. When the file system erases or deletes files that do not exist on the protected volume, unneeded clusters may be removed from the overlay and the freed resources returned to the available pool; [0009] In one embodiment, a log is maintained where the mapping to the overlay is saved as an index of translations between the original writes to the protected volume and the corresponding redirects to the overlay area. By maintaining and persisting this log, the log may be used to restore the mappings to the overlay area, allowing for the rollback feature may be enabled using the log where the mapping to the overlay is saved. If no rollback is established, then the mapping may be discarded and the contents of the overlay are not mapped, allowing for rollback to the original known good state. If a rollback is set, then the log is persisted and used to restore the mappings to the overlay area, allowing for the system to revert to the anchor point defined by the information in the overlay area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xinglong with the invention of Ou-Yang because it provides an effective mechanism to rollback to a known good state which is helpful if problems are encountered and it addresses the problem “If the size of the overlay approaches or complete [sic] uses the maximum overlay size...the computing device may ... manifest errors,” as suggested by Ou-Yang (see [0013]).

With respect to claim 14, Xinglong discloses A method, performed by an overlay optimizer on a client terminal that includes a write filter, for installing, updating or reconfiguring an application without disabling the write filter (e.g., Figs. 1-5), the method comprising:
starting a session during which a package is to be deployed on the client terminal to install, update or reconfigure an application, [the package having an expected overlay size] (e.g., Fig. 1-5, along with associated text, e.g., [0024], As an example, the I/O operations 124 may include disk write or disk read I/O Request Packets (IRPs) [package]; [0021], To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart; [0022], These extents may comprise changed data blocks made by the program 112 while updating/installing the other programs, modifying the system settings and/or the like; see also [0032] and [0034].); 	
[comparing the expected overlay size to an amount of free space available to an overlay of the write filter; 
when the expected overlay size exceeds the amount of free space available to the overlay,] creating a session overlay in an overlay cache  (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes to local, volatile RAM known as an overlay cache [creating a session overlay in an overlay cache]; see also [0027]-[0028] and [0040]-[0041].); 
during the session, analyzing I/O requests to determine whether the I/O requests pertain to the deployment of the package (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes [analyzing I/O requests to determine whether the I/O requests pertain to the deployment of the package] to local, volatile RAM known as an overlay cache; [0033], Step 206 represents processing an I/O operation directed to local storage media, such as a disk, from an application; see also [0027]-[0028] and [0040]-[0041]); 
for each of a plurality of I/O requests that are determined to pertain to the deployment of the package, redirecting the I/O request to the session overlay when the session overlay has been created or passing the I/O request to the write filter when the session overlay has not been created (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes to local, volatile RAM known as an overlay cache; see also [0027]-[0028] and [0040]-[0041].); and 
after the package has been deployed, causing artifacts that were created, modified or deleted by the plurality of I/O requests to be committed by the write filter (e.g., Figs. 1-5 and associated text, e.g., [0033-35], Step 208 illustrates the redirection of the I/O operation to the overlay media via the storage service.... A user may issue a commit command that stores the data (e.g., flushes all write operations) to a protected volume on the overlay-protected storage media; see also [0015], If the write operations are to be committed, the I/O filter driver instructs the storage service to return the write operations of which the I/O filter driver applies to the local storage media; see also  [0021] When, for instance, the write operations are to be committed to a disk 118, the filter driver 108 may request the data corresponding to the write operations from the storage service 102 and write the data to the protected volumes. Alternatively, the filter driver 108 may retrieve the data from overlay cache 120 prior to being transferred to the overlay media 104.... To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart.).
Xinglong does not appear to explicitly disclose the package having an expected overlay size, comparing the expected overlay size to an amount of free space available to an overlay of the write filter, or when the expected overlay size exceeds the amount of free space available to the overlay.  However, this is taught in analogous art, Ou-Yang (e.g., Fig 4 and associated text, e.g., [0073], the write filter may increase the available space for the overlay. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xinglong with the invention of Ou-Yang because it addresses the problem “If the size of the overlay approaches or complete [sic] uses the maximum overlay size...the computing device may ... manifest errors,” as suggested by Ou-Yang (see [0013]).  

	With respect to claim 15, Xinglong also discloses wherein the overlay optimizer causes the artifacts that were created, modified or deleted by the plurality of I/O requests to be committed by the write filter immediately in response to receiving a session stop request (e.g., Figs. 1-5 and associated text, e.g., [0021] When, for instance, the write operations are to be committed to a disk 118, the filter driver 108 may request the data corresponding to the write operations from the storage service 102 and write the data to the protected volumes. Alternatively, the filter driver 108 may retrieve the data from overlay cache 120 prior to being transferred to the overlay media 104.... To illustrate an example, after performing necessary changes to the computer device, such as installing/updating other programs (e.g., an operating system), modifying system settings and/or the like, the program 112 may invoke a (commit) command to schedule a commit process on the disk 118 after a next system reboot/restart [immediately in response to receiving a session stop request]; see also [0015] and [0033-35].).
	
	With respect to claim 16, Ou-Yang further teaches wherein passing the I/O request to the write filter when the session overlay has not been created includes logging an artifact that is targeted by the I/O request (e.g., Fig. 4 and associated text, e.g., [0006], Each time that a write attempt is redirected to the overlay, the disk sectors that would be modified are copied to the overlay. When the file system erases or deletes files that do not exist on the protected volume, unneeded clusters may be removed from the overlay and the freed resources returned to the available pool; [0009] In one embodiment, a log is maintained where the mapping to the overlay is saved as an index of translations between the original writes to the protected volume and the corresponding redirects to the overlay area. By maintaining and persisting this log, the log may be used to restore the mappings to the overlay area, allowing for the system to revert to the state defined by the information in the overlay area; see also [0012], In one embodiment, the rollback feature may be enabled using the log where the mapping to the overlay is saved. If no rollback is established, then the mapping may be discarded and the contents of the overlay are not mapped, allowing for rollback to the original known good state. If a rollback is set, then the log is persisted and used to restore the mappings to the overlay area, allowing for the system to revert to the anchor point defined by the information in the overlay area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xinglong with the invention of Ou-Yang for the same reason set forth above with respect to claim 14.

	With respect to claim 17, Xinglong also discloses wherein causing the artifacts that were created, modified or deleted by the plurality of I/O requests to be committed by the write filter comprises issuing a request to commit each [logged] artifact (e.g., Figs. 1-5 and associated text, e.g., [0033-35], Step 208 illustrates the redirection of the I/O operation to the overlay media via the storage service.... A user may issue a commit command that stores the data logged (e.g., Fig. 4 and associated text, e.g., [0006], Each time that a write attempt is redirected to the overlay, the disk sectors that would be modified are copied to the overlay. When the file system erases or deletes files that do not exist on the protected volume, unneeded clusters may be removed from the overlay and the freed resources returned to the available pool; [0009] In one embodiment, a log is maintained where the mapping to the overlay is saved as an index of translations between the original writes to the protected volume and the corresponding redirects to the overlay area. By maintaining and persisting this log, the log may be used to restore the mappings to the overlay area, allowing for the system to revert to the state defined by the information in the overlay area; see also [0012], In one embodiment, the rollback feature may be enabled using the log where the mapping to the overlay is saved. If no rollback is established, then the mapping may be discarded and the contents of the overlay are not mapped, allowing for rollback to the original known good state. If a rollback is set, then the log is persisted and used to .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xinglong with the invention of Ou-Yang for the same reason set forth above with respect to claim 14.

	With respect to claim 18, Xinglong also discloses wherein redirecting the I/O request to the session overlay when the session overlay has been created includes causing at least some of the artifacts to be stored in the session overlay  (e.g., Figs. 1-5 and associated text, e.g., [0014], The I/O filter driver may redirect input/output operations targeted for protected volumes to local, volatile RAM known as an overlay cache; see also [0027]-[0028] and [0040]-[0041].).

	With respect to claim 19, Xinglong also discloses wherein causing the artifacts that were created, modified or deleted by the plurality of I/O requests to be committed by the write filter comprises reading each artifact stored in the session overlay and then writing each artifact to thereby cause the artifact to be stored in the overlay (e.g., Figs. 1-5 and associated text, e.g., [0033-35], Step 208 illustrates the redirection of the I/O operation to the overlay media via the storage service.... A user may issue a commit command that stores the data (e.g., flushes all write operations) to a protected volume on the overlay-protected storage media; see also [0015], If the write operations are to be committed, the I/O filter driver instructs the storage service to return the write operations of which the I/O filter driver applies to the local storage media; see also  [0021] When, for instance, the write operations are to be committed to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Graham 20200201618 discloses a controller that can detect initialization of an update installation to an operating system, initiate an overlay area, track update changes associated with the update installation in the overlay area, save the changes to the overlay area, and apply the saved changes as a package in an update to the operating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192